Title: To Thomas Jefferson from Osborne Sprigg, Jr., 29 January 1809
From: Sprigg, Osborne, Jr.,Kent, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Prince Georges 29th. Jany. 1809
                  
                  Understanding that Dr. James H. Blake is an applicant for office, we wish to add our slender weight to the numberless testimonials in his favour—
                  From the Doctors uniform and steady attatchment to Republican principles, aided by his intelligence, and correct deportment we have no hesitation in believeng that he woud ably and faithfully discharge the duties of any station you might think proper to confer on him—
                  The day is fast approaching when you will exchange the presidential cards for domestic bliss, and we pray God that in this voluntary retirement, attended by the blessings of millions, you may find that happiness which your public services heretofore so preeminently entitle you to—
                  with high respect we remain your Obt. Servts.
                  
                     Osb Sprigg 
                     
                     Joseph Kent 
                     
                  
               